Case 3:21-cv-00912-L-DEB Document 35 Filed 07/29/21 PageID.906 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            JUL 29 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
SOUTHERN CALIFORNIA RENTAL                        No.    21-55798
HOUSING ASSOCIATION,
                                                  D.C. No.
                 Plaintiff-Appellant,             3:21-cv-00912-L-DEB
                                                  Southern District of California,
 v.                                               San Diego

COUNTY OF SAN DIEGO; et al.,                      ORDER

                 Defendants-Appellees,

ALLIANCE OF CALIFORNIANS FOR
COMMUNITY EMPOWERMENT
ACTION,

      Intervenor-Defendant-
      Appellee.

      The appeal filed July 27, 2021, is a preliminary injunction appeal.

Accordingly, Ninth Circuit Rule 3-3 shall apply.

      The mediation questionnaire is due three days after the date of this order.

      If they have not already done so, within 7 calendar days after the filing date

of this order, the parties shall make arrangements to obtain from the court reporter

an official transcript of proceedings in the district court that will be included in the

record on appeal.




tsp/MOATT
Case 3:21-cv-00912-L-DEB Document 35 Filed 07/29/21 PageID.907 Page 2 of 2




      The briefing schedule shall proceed as follows: the opening brief and

excerpts of record are due not later than August 24, 2021; the answering brief is

due September 21, 2021 or 28 days after service of the opening brief, whichever is

earlier; and the optional reply brief is due within 21 days after service of the

answering brief. See 9th Cir. R. 3-3(b).

      No streamlined extensions of time will be approved. See 9th Cir. R. 31-

2.2(a)(3). Any request for an extension of time to file a brief must be made by

written motion under Ninth Circuit Rule 31-2.2(b).

      Failure to file timely the opening brief shall result in the automatic dismissal

of this appeal by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.




                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Tina S. Price
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




tsp/MOATT                                  2
